          Case 1:18-cr-00640-RA Document 351 Filed 04/19/21 Page 1 of 2


                                                                            USDC-SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC#:
                                                                            DATE FILED: 04/19/2021


 UNITED STATES OF AMERICA,
                                                                            No. 18-CR-640 (RA)

                               v.                                                ORDER
 TOMAS GUILLEN,
                                    Defendant.


RONNIE ABRAMS, United States District Judge:

        On January 7, 2021, the Court denied Mr. Guillen’s pro se motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A), finding both that Mr. Guillen had not

demonstrated the existence of extraordinary and compelling circumstances warranting his release

and that the Section 3553(a) sentencing factors did not support a reduction of his sentence. See

Dkt. 336. Mr. Guillen’s two subsequent filings—on February 25, 2021 (Dkt. 346) and April 12,

2021 (Dkt. 350)—make it apparent to the Court that Mr. Guillen has not received copies of the

Court’s January 7, 2021 decision or of its March 1, 2021 order (Dkt. 347).

        Notwithstanding that Mr. Guillen does not appear to have received this Court’s orders, to

the extent that his submissions subsequent to the Court’s January 7, 2021 opinion can be

construed as motions for reconsideration, they are denied in that they provide no information or

legal authority that would alter the Court’s initial decision. See United States v. Posner, No. 18-

CR-631 (KMW), 2020 WL 7022500, at *2 (S.D.N.Y. Nov. 30, 2020) (denying motion to

reconsider the court’s denial of an earlier motion for compassionate release when “[n]othing in

Defendant’s present motion changes the Court's previous determination that the sentencing

factors set forth in § 3553(a) . . . militate against granting release”).
         Case 1:18-cr-00640-RA Document 351 Filed 04/19/21 Page 2 of 2




       The Clerk of Court is respectfully directed to mail to Mr. Guillen (1) a copy of this order;

(2) a copy of the Court’s March 1, 2021 order at Dkt. 347; and (3) a copy of the Court’s January

7, 2021 memorandum opinion and order at Dkt. 336.

SO ORDERED.
 Dated:     April 19, 2021
            New York, New York
                                                    ________________________________
                                                    Ronnie Abrams
                                                    United States District Judge




                                                2
